Exhibit 99.1 NEWS RELEASE New Gold Announces Record 2009 Production, Provides 2010 Annual Guidance and Updates Reserves and Resources (All figures are in US dollars unless otherwise indicated) January 25, 2010 – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX-NGD) today announces record quarterly and annual gold production of 111,672 and 301,773 ounces, respectively, with annual production exceeding the guidance range of 270,000 to 300,000 ounces. Total cash cost(1) for 2009 was $462 per ounce sold, net of by-product sales, below the guidance range of $470 to $490 per ounce sold. The preliminary production and total cash cost(1) information provided are approximate figures and may differ slightly from the final results included in the 2009 annual audited financial statements and MD&A. New Gold is also pleased to provide guidance for 2010 with forecast gold production expected to increase further to 330,000 to 360,000 ounces at total cash cost(1) of $445 to $465 per ounce sold, net of by-product sales. Fourth Quarter and Full Year 2009 Highlights Results presented below are for the period of ownership for the Mesquite (June 1, 2009) and Cerro San Pedro mines (June 30, 2008). § Highest quarterly gold production for the company in the fourth quarter with an increase of 41% to 111,672 ounces from 78,950 ounces in the same period in 2008 § Total cash cost(1) in the fourth quarter decreased 17% to $473 per ounce sold, net of by-product sales, from $567 per ounce sold in the same period in 2008 § Gold production in 2009 increased 29% to 301,773 ounces from 233,103 ounces in 2008 § Total cash cost(1) in 2009 decreased 18% to $462 per ounce sold, net of by-product sales, from $566 per ounce sold in 2008 § New Afton achieved its highest quarterly underground advance in 2009 with 634 metres All three of New Gold’s operating mines had excellent gold production results with Cerro San Pedro and Peak Mines also producing silver and copper, respectively, above guidance. As anticipated, the Mesquite mine achieved its highest quarterly production since the mine was brought back into production in January 2008 with 61,245 ounces of gold produced during the fourth quarter. Cerro San Pedro was able to meet guidance despite the temporary shutdown of mining operations between November 19, 2009 and December 14, 2009. Peak Mines had 1-11 another strong quarter of gold and copper production, and, importantly, was able to sell down a large portion of its concentrate inventory resulting in increased sales and cash flow for New Gold. Across its operations, New Gold’s total cash cost(1) for 2009 was $462 per ounce sold, net of by-product sales, below the guidance range of $470 to $490 per ounce of gold sold and considerably below the $566 per ounce of gold sold in 2008. “We are extremely pleased with the company’s operating performance in 2009; our operations bettered production and cash cost guidance and New Afton continues on its steady path toward production,” stated Robert Gallagher, President and Chief Executive Officer. “With our successful operational performance, New Gold is well positioned for even better results in 2010.” Fourth quarter and full year results for 2009 are presented in the table below, for the period of ownership for the Mesquite (June 1, 2009) and Cerro San Pedro (June 30, 2008) mines. Q4-2008 Q4-2009 Full Year 2008 Full Year 2009 Production Mesquite Gold oz - 61,245 - 99,298 Cerro San Pedro Gold oz 21,231 25,781 45,618 95,502 Silver oz 290,520 312,848 572,575 1,496,958 Peak Mines Gold oz 27,618 24,646 100,493 93,247 Copper m lbs 2.5 3.9 8.2 15.6 Amapari Gold oz 30,101 - 86,992 13,726 Total Production Gold oz 78,950 111,672 233,103 301,773 Copper m lbs 2.5 3.9 8.2 15.6 Silver oz 290,520 312,848 572,575 1,496,958 Gold sales oz 78,194 106,475 237,586 292,407 Total cash cost/oz $567 $473 $566 $462 2010 Guidance As New Gold looks forward to 2010, the company expects to realize an increase in gold production primarily resulting from the benefit of a full year of production from Mesquite. The company also expects increased production of silver and copper helping to further reduce costs when compared to 2009. Mine Actual 2009 Gold Production (oz.) Forecast 2010 Gold Production (oz.) Actual 2009 Total Cash Cost(1) Forecast 2010 Total Cash Cost(1) Mesquite 99,298 145,000-155,000 $596 $540-$560 Cerro San Pedro 95,502 95,000-105,000 $405 $390-$410 Peak Mines 93,247 90,000-100,000 $335 $360-$380 Amapari 13,726 $696 Total 301,773 330,000-360,000 $462 $445-$465 Note: Cerro San Pedro and Peak Mines total cash cost(1) are net of by-product sales. Amapari was put on Care and Maintenance on January 2, Assumptions used in the 2010 forecast include silver and copper prices of $15.00 per ounce and $2.75 per pound, respectively, and Canadian dollar, Australian dollar and Mexican peso exchange rates of $1.11, $1.18 and $13.00 to the U.S. dollar, respectively. 2-11 Reserve and Resource Update At December 31, 2009, New Gold’s attributable Proven and Probable gold reserves increased to 8.2 million ounces from 7.4 million ounces, including gold reserves at the Mesquite mine, at December 31, 2008. Total Measured and Indicated gold resources, inclusive of reserves, increased to 13.5 million ounces from 12.1 million ounces over the same period. Highlights of the reserve and resource update include: § Mesquite gold reserves increased by 19% to 3.1 million ounces from 2.6 million ounces § Cerro San Pedro gold reserves increased by 11% to 1.4 million ounces from 1.3 million ounces § Cerro San Pedro Measured and Indicated resources, inclusive of reserves, increased by 33% to 2.3 million ounces from 1.7 million ounces, attributable to the addition of 0.9 million ounces of sulphide resources § Peak Mines continued its long history of reserve replacement with December 31, 2009 gold reserves of 0.6 million ounces more than replacing the ounces mined during 2009 “We are pleased with the increase in reserves as we began the year with 7.4 million ounces, mined approximately 0.5 million ounces and added 1.3 million ounces,” stated Robert Gallagher, President and Chief Executive Officer. For additional detail on Reserves and Resources, including related disclosure, please refer to section entitled Detailed Reserve and Resource Summary at the conclusion of the press release. Fourth Quarter and 2009 Operations Overview and 2010 Guidance Historical results presented below include gold production, sales and total cash cost(1) for the full year of 2009 and 2008 which includes periods prior to the acquisition of the Mesquite (June 1, 2009) and Cerro San Pedro Mines (June 30, Mesquite Mine Achieves Record Production Gold production in the fourth quarter at Mesquite increased by 116% to 61,245 ounces from 28,378 ounces produced in the fourth quarter 2008. Gold sales were 55,861 ounces compared to 30,625 ounces in the same period 2008. Consistent with expectations, in the fourth quarter 2009, Mesquite achieved its highest quarterly gold production since its January 2008 re-start primarily due to higher ore tonnes and continued increases in gold recoveries from the leach pad. Total cash cost(1) per ounce of gold sold for the fourth quarter of 2009 was $551 compared to $521 in the fourth quarter of 2008. The total cash cost(1) increase is mainly attributable to increased diesel consumption from higher tonnes moved, increased usage of cyanide and lime to improve gold recoveries and certain non-recurring maintenance costs. For full year 2009, gold production increased by 38% to 150,002 ounces from 108,325 ounces produced in 2008. Gold sales were 143,508 ounces compared to 110,880 in 2008. As Mesquite transitioned into its second year of production, operations benefited from increased recoveries from secondary leaching and more tonnes placed on the leach pad. Total cash cost(1) per ounce of gold sold for full year 2009 was $596 compared to $508 in 2008. In addition to the factors highlighted for the fourth quarter, Mesquite had a one-time costs 3-11 related to change-over from bias ply to radial tires for the entire haulage fleet and a mining contractor to help advance waste stripping. The
